COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

 RICHARD DWAYNE TEEL, JR.,                                §
                                                                             No. 08-11-00216-CR
                                   Appellant,             §
                                                                                Appeal from the
 v.                                                       §
                                                                              396th District Court
 THE STATE OF TEXAS,                                      §
                                                                          of Tarrant County, Texas
                                   Appellee.              §
                                                                                (TC#1206275D)
                                                          §


                                                  OPINION

         Appellant, Richard Dwayne Teel, Jr., appeals his conviction for aggravated robbery with a

deadly weapon. We affirm.1

                                               BACKGROUND

         By indictment, Appellant was charged with committing the offense of aggravated robbery

with a deadly weapon upon Jose Carvajal on or about April 12, 2010. At the time of his plea,

Appellant had five aggravated-robbery-with-a-deadly-weapon charges pending, including the

instant case. The trial court recited all five cause numbers at the beginning of the proceedings,




         1
           As this case was transferred from our sister court in Fort Worth, we decide it in accordance with the
precedent of that court. TEX. R. APP. P. 41.3.
provided Appellant written and oral plea admonishments, and accepted Appellant’s plea of guilty.2

After receiving the pre-sentence investigation report and considering evidence in mitigation of

punishment, including testimony from Appellant and his mother, and a letter from Appellant’s

high school teacher, the trial court sentenced Appellant to confinement for twenty-five years, to be

served concurrently with other sentences.

                                                DISCUSSION

        In a single issue, Appellant asserts that his plea was not knowingly and voluntarily entered

because the trial court failed to properly admonish him in accordance with article 26.13(a) before

accepting his guilty plea.        TEX. CODE CRIM. PROC. ANN. art. 26.13(a) (West Supp. 2012).

Appellant specifically complains that the trial court failed to directly “state” the admonishments to

Appellant, failed to properly admonish him as to the range of punishment, failed to state the range

of punishment for each of the five charged offenses, failed to admonish him regarding the State’s

recommendation on punishment, and failed to substantially comply with the requirements of

article 26.13(a)(1) and (a)(2). TEX. CODE CRIM. PROC. ANN. art. 26.13(a)(1), (a)(2)(West Supp.

2012). As a result, Appellant asserts that he has been harmed.

                                             Standard of Review

        Article 26.13(a) admonishments are not constitutionally required because their purpose

and function is to assist the trial court in making the determination that a guilty plea is knowingly

and voluntarily made. See Aguirre-Mata v. State, 992 S.W.2d 495, 498-99 (Tex.Crim.App.

1999); Alvarez v. State, 63 S.W.3d 578, 581 (Tex.App. – Fort Worth 2001, no pet.). Therefore, a

        2
            Appellant was charged with and convicted of five separate offenses of aggravated robbery with a deadly
weapon. We have issued opinions this day affirming Appellant’s convictions for aggravated robbery in Richard
Dwayne Teel, Jr. v. The State of Texas, No. 08-11-00216-CR, Richard Dwayne Teel, Jr. v. The State of Texas, No.
08-11-00217-CR, Richard Dwayne Teel, Jr. v. The State of Texas, No. 08-11-00218-CR, Richard Dwayne Teel, Jr. v.
The State of Texas, No. 08-11-00219-CR, Richard Dwayne Teel, Jr. v. The State of Texas, No. 08-11-00220-CR.
                                                        2
trial court’s failure to admonish a defendant on one of the statutorily-required admonishments is

non-constitutional error. Aguirre-Mata, 992 S.W.2d at 498-99; Alvarez, 63 S.W.3d at 581. We

disregard non-constitutional error unless it affects a substantial right of the defendant. See TEX.

R. APP. P. 44.2(b). A trial court’s substantial compliance in admonishing a defendant as required

by article 26.13 is sufficient unless the defendant affirmatively shows that he was not aware of the

consequences of his plea and that he was misled or harmed by the admonishment of the court.

TEX. CODE CRIM. PROC. ANN. art. 26.13(c) (West Supp. 2012); see Alvarez, 63 S.W.3d at 581-82.

       A trial court may make oral or written admonishments. TEX. CODE CRIM. PROC. ANN. art.

26.13(d) (West Supp. 2012). A trial court providing a written admonishment to a defendant must

receive a statement signed by the defendant and the defendant’s attorney that the defendant

understands the admonitions and is aware of his plea. Id. When a trial court has provided a

defendant with a written admonishment and has obtained the required signed statement from

defendant and defendant’s counsel, the trial court is not required to orally admonish the defendant.

TEX. CODE CRIM. PROC. ANN. art. 26.13(d) (West Supp. 2012); see Scott v. State, 86 S.W.3d 374,

375-76 (Tex.App. – Fort Worth 2002, no pet.).

                                            Application

       Article 26.13(a) required that the trial court advise Appellant of the range of punishment

attached to his offense. TEX. CODE CRIM. PROC. ANN. art. 26.13(a)(1) (West Supp. 2012). The

range of punishment for aggravated robbery with a deadly weapon, a first-degree felony, is

imprisonment for a term of five to ninety-nine years or life and a fine not to exceed $10,000. TEX.

PENAL CODE ANN. § 12.32 (a), (b); § 29.02; § 29.03(a)(2), (b) (West 2011).

       The trial court provided written and oral admonishments to Appellant. The written plea


                                                 3
admonishments, written waiver of defendant joined by attorney, and judicial confession were

included in one document and were signed as required by Appellant, trial counsel, and the trial

court.    By his signature, Appellant affirmatively states that he fully understands the

admonishments, that he has no questions, that he is aware of the consequences of his plea, and that

his plea is knowingly, freely, and voluntarily entered.

         The written admonishment was identified by the cause number for the instant case and

noted that the charged offense was aggravated robbery with a deadly weapon.                    Those

admonishments set forth in part that Appellant was entitled to a jury trial for each pending case, the

plea was “open to the court,” explained that an “open plea” means there is no plea agreement and

that the plea proceeding constituted Appellant’s trial, that the range of punishment is confinement

for a term from five to ninety-nine years or life and possible fine not to exceed $10,000, and that

the trial court may set punishment anywhere within the range of punishment. The written

admonishments also warned that if the plea was subject to a plea agreement, the agreement was not

binding on the trial court, which could assess punishment anywhere within the range of

punishment. The document also included all other admonishments required under article 26.13.

TEX. CODE CRIM. PROC. ANN. art. 26.13(a)(2), (3), (4), (5), and (b) (West Supp. 2012).

         During his plea proceeding, the trial court orally admonished Appellant and noted, “It’s my

understanding there’s not an agreement as to punishment in these cases . . . .” Appellant informed

the trial court that he had reviewed the written admonishments in each case with counsel, had no

questions, was a United States citizen, and understood the range of punishment in each case.

Trial counsel affirmed that Appellant was mentally competent to enter the plea. The trial court

explained that Appellant had the right to be tried by a jury, was presumed innocent, and could not


                                                  4
be convicted until the State proved him guilty beyond a reasonable doubt, that Appellant could

present defensive evidence and, if found guilty, could have a jury assess punishment. The trial

court also informed Appellant that by pleading guilty, it would be assessing punishment and could

sentence Appellant anywhere within the range of punishment. Because Appellant was “pleading

guilty to all of these cases at the same time,” the trial court advised him that the sentences would

run concurrently, and Appellant affirmed that he understood this. When the trial court informed

Appellant that it would have to sentence him to confinement for “no less than five years, no more

than 99 years or life, and . . . could impose a fine not to exceed $10,000 in each case” if it found

him guilty, Appellant informed the trial court that he understood this fact.

       Contrary to Appellant’s complaints, which are not supported by authority, the record

shows that the trial court admonished Appellant orally and in writing regarding the range of

punishment for aggravated robbery with a deadly weapon in this and each pending case. The

record shows that the trial court’s written and oral range-of-punishment admonishments applied to

all five of Appellant’s pending aggravated robbery with a deadly weapon cases, including this one.

During the plea proceeding, the trial court judicially noticed that Appellant was “charged in these

five cases with the offenses of aggravated robbery . . . .” During the sentencing hearing, the trial

court noted that Appellant had “[pleaded] guilty in each of these cases to aggravated robbery with

a deadly weapon” and sentenced him “to 25 years in the penitentiary on each case.”

       Appellant complains that the trial court failed to admonish him that it was not bound to

follow any punishment recommendation made by the State. The trial court observed on the

record that there was “not an agreement as to punishment in these cases . . . .” Although there was

no need for the trial court to admonish Appellant regarding matters related to a prosecuting


                                                 5
attorney’s recommendation on punishment, as none existed, the trial court did provide such

admonishment. TEX. CODE CRIM. PROC. ANN. art. 26.13(a)(2) (West Supp. 2012).

       We conclude that the trial court properly admonished Appellant in this case. A finding

that a defendant was duly admonished creates a prima facie showing that a guilty plea was

knowingly and voluntarily entered. Martinez v. State, 981 S.W.2d 195, 197 (Tex.Crim.App.

1998); Ribelin v. State, 1 S.W.3d 882, 884 (Tex.App. – Fort Worth 1999, pet. ref’d). Therefore,

the burden shifts to the defendant to demonstrate that the plea was not voluntarily made.

Martinez, 981 S.W.2d at 197; Ribelin, 1 S.W.3d at 884.

       Relying wholly on his argument that the trial court did not substantially comply with the

requirements of article 26.13, Appellant argues that he bears no burden of demonstrating that his

plea was involuntary and has failed to present any argument to show that his plea was involuntarily

made. Because we find Appellant has failed to satisfy his burden of showing that his plea was

involuntary, we need not address Appellant’s harm analysis relating thereto. Appellant’s issue is

overruled.

                                        CONCLUSION

       The trial court’s judgment is affirmed.



                                             GUADALUPE RIVERA, Justice
April 24, 2013

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating

(Do Not Publish)




                                                  6